DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 20170277700 A1) in view of Chen et al. (US 20070296823 A1).

Claim 1. Davis et al. disclose a monitoring method applicable in a computer device, the method comprising: 
acquiring videos recorded by an imaging device of a vehicle and a simultaneous position of the vehicle (read as Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018]), and storing the videos and the position into a database (read as Once the metadata artifacts are captured and stored in one or more sets of databases [0024]); 
receiving a monitoring command from a terminal device, wherein the monitoring command comprising a dynamic monitoring command and/or a static monitoring command; 
obtaining a search result by searching in the database according to the monitoring command and/or the static monitoring command (read as scan electronic databases to identify and associate various metadata artifacts to identify other video and/or audio artifacts were involved in an Incident [0024]); and 
outputting the search result (read as to identify other video and/or audio artifacts were involved in an Incident [0024]).

Although, Davis et al. disclose: a Police Department Video Integration Centers who desire to have live streaming access to the video, audio, and metadata [0018] Such statement could be interpreted as receiving a monitoring command remotely from a terminal.
Anyways in the related field of endeavor Chen et al. disclose:. When the control device receive a control command from the digital map to select a target, a rotating signal is transferred to control cameras to take photos at the target from different directions [0003]. The idea, of sending monitoring command to a remote camera from a terminal, is clearly disclosed by Chen et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Davis et al. with the teaching of Chen et al.  in order to monitor a large area by controlling cameras remotely (Chen et al. [0002]).

Claim 2. The method according to claim 1, the combination of Davis et al. and Chen et al. teaches,
wherein acquiring videos recorded by an imaging device of a vehicle and position of the vehicle comprising: 
(Davis et al.: read as vehicles are also capturing video, audio, and a variety of metadata from embedded sensors and real-time communications interfaces [0026]); 
receiving the position of the vehicle send by a navigation device of the vehicle (Davis et al.: read as include accurate with certainty date/time and location from a GPS receiver integrated into the recording device [0012]); 
extracting feature information from the videos, wherein the feature information comprising license plate number of at least one vehicle of the videos (Davis et al.: read as Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018]); and 
storing the videos, the extracted feature information, and the position of the vehicle into the database (Davis et al.: read as Once the metadata artifacts are captured and stored in one or more sets of databases [0024]).

Claim 3. The method according to claim 2, the combination of Davis et al. and Chen et al. teaches,
wherein extracting feature information from the videos comprising: 
searching for at least one key frame containing the feature information from the videos (Davis et al.: read as  …video camera can transmit a key-frame image [0013]...Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018]. Recognition of any of the listed items include frames including the desired feature.); and 
extracting the feature information from the at least one key frame (Davis et al.: read as …video camera can transmit a key-frame image [0013]...Once the metadata artifacts are captured and stored in one or more sets of databases [0024]. Metadata stored in the database must include the desired features and related information).

Claim 7. The method according to claim 1, the combination of Davis et al. and Chen et al. teaches,
wherein the method further comprising: 
determining whether the terminal device corresponding to the monitoring command has a query authority (Davis et al.: read as An MOU can further define access and storage rights around whether the recipient of the video, audio, and/or metadata artifact stream has view only rights, or also has a right to record and retain the artifacts provided by the recording device owner [0018]. The examiner takes an Official Notice that allowing or denying access to a database is well-known in the art can easily be added  to the device); and 
sending a query failure notification to the terminal device when the terminal device does not have the query authority (Davis et al.: read as An MOU can further define access and storage rights around whether the recipient of the video, audio, and/or metadata artifact stream has view only rights, or also has a right to record and retain the artifacts provided by the recording device owner [0018]. The examiner takes an Official Notice that allowing or denying access to a database is well-known in the art can easily be added  to the device.).

Claim 8. Davis et al. disclose a computer device (read as License Plate Recognition (LPR) System) comprising: 
a storage device (read as License Plate Recognition (LPR) System. The system must include data storage to capture images of license plates and analyze them); 
at least one processor (read as License Plate Recognition (LPR) System. The system must include data storage to capture images of license plates and analyze them); and 
the storage device storing one or more programs that, when executed by the at least one processor, cause the at least one processor (read as License Plate Recognition (LPR) System. The system must software and processor to analyze images and recognize particular license plates) to: 
acquire videos recorded by an imaging device of a vehicle and a simultaneous position of the vehicle (read as Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018]), and storing the videos and the position into a database (read as Once the metadata artifacts are captured and stored in one or more sets of databases [0024]); 
receive a monitoring command from a terminal device, wherein the monitoring command comprising a dynamic monitoring command and/or a static monitoring command; 
obtain a search result by searching in the database according to the monitoring command and/or the static monitoring command (read as scan electronic databases to identify and associate various metadata artifacts to identify other video and/or audio artifacts were involved in an Incident [0024]); and 
output the search result (read as to identify other video and/or audio artifacts were involved in an Incident [0024]).
Davis et al. do not explicitly disclose: receiving a monitoring command from a terminal device, wherein the monitoring command comprising a dynamic monitoring command and/or a static monitoring command; 
Although, Davis et al. disclose: a Police Department Video Integration Centers who desire to have live streaming access to the video, audio, and metadata [0018] Such statement could be interpreted as receiving a monitoring command remotely from a terminal.
Anyways in the related field of endeavor Chen et al. disclose:. When the control device receive a control command from the digital map to select a target, a rotating signal is transferred to control cameras to take photos at the target from different directions [0003]. The idea, of sending monitoring command to a remote camera from a terminal, is clearly disclosed by Chen et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Davis et al. with the teaching of Chen et al.  in order to monitor a large area by controlling cameras remotely (Chen et al. [0002]).

Claim 9. The computer device according to claim 8, the combination of Davis et al. and Chen et al. teaches,
wherein acquire videos recorded by an imaging device of a vehicle and position of the vehicle (Davis et al.: read as Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018]) comprising: 
receive the videos send by the imaging device of the vehicle (Davis et al.: read as vehicles are also capturing video, audio, and a variety of metadata from embedded sensors and real-time communications interfaces [0026]); 
receive the position of the vehicle send by a navigation device of the vehicle (Davis et al.: read as include accurate with certainty date/time and location from a GPS receiver integrated into the recording device [0012]); 
extract feature information from the videos (Davis et al.: read as Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018]), wherein the feature information comprising license plate number of at least one vehicle of the videos (Davis et al.: read as Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018]); and 
store the videos, the extracted feature information, and the position of the vehicle into the database (Davis et al.: read as Once the metadata artifacts are captured and stored in one or more sets of databases [0024]).

Claim 10. The computer device according to claim 9, the combination of Davis et al. and Chen et al. teaches,
wherein extract feature information from the videos comprising: 
search for at least one key frame containing the feature information from the videos (Davis et al.: read as  …video camera can transmit a key-frame image [0013]...Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018]. Recognition of any of the listed items include frames including the desired feature.); and 
extract the feature information from the at least one key frame (Davis et al.: read as …video camera can transmit a key-frame image [0013]...Once the metadata artifacts are captured and stored in one or more sets of databases [0024]. Metadata stored in the database must include the desired features and related information).

Claim 14. The computer device according to claim 8, the combination of Davis et al. and Chen et al. teaches,
wherein the at least one processor is further caused to: 
determine whether the terminal device corresponding to the monitoring command has a query authority (Davis et al.: read as An MOU can further define access and storage rights around whether the recipient of the video, audio, and/or metadata artifact stream has view only rights, or also has a right to record and retain the artifacts provided by the recording device owner [0018]. The examiner takes an Official Notice that allowing or denying access to a database is well-known in the art can easily be added  to the device); and 
send a query failure notification to the terminal device when the terminal device does not have the query authority (Davis et al.: read as An MOU can further define access and storage rights around whether the recipient of the video, audio, and/or metadata artifact stream has view only rights, or also has a right to record and retain the artifacts provided by the recording device owner [0018]. The examiner takes an Official Notice that allowing or denying access to a database is well-known in the art can easily be added  to the device).

Claim 15. Davis et al. disclose a non-transitory storage medium having stored thereon instructions that, when executed by a processor of a computer device, causes the processor to perform a monitoring method (read as License Plate Recognition (LPR) System. The system must software and processor to analyze images and recognize particular license plates), the computer device comprising a battery (FIG. 1, The LPR , items 7 and 8 must use a battery since it is located in a vehicle.), the method comprising: 
acquiring videos recorded by an imaging device of a vehicle and a simultaneous position of the vehicle (read as Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018]), and storing the videos and the position into a database (read as Once the metadata artifacts are captured and stored in one or more sets of databases [0024]); 
receiving a monitoring command from a terminal device, wherein the monitoring command comprising a dynamic monitoring command and/or a static monitoring command; 
obtaining a search result by searching in the database according to the monitoring command and/or the static monitoring command (read as scan electronic databases to identify and associate various metadata artifacts to identify other video and/or audio artifacts were involved in an Incident [0024]); and 
outputting the search result (read as to identify other video and/or audio artifacts were involved in an Incident [0024]).
Davis et al. do not explicitly disclose: receiving a monitoring command from a terminal device, wherein the monitoring command comprising a dynamic monitoring command and/or a static monitoring command; 
Although, Davis et al. disclose: a Police Department Video Integration Centers who desire to have live streaming access to the video, audio, and metadata [0018] Such statement could be interpreted as receiving a monitoring command remotely from a terminal.
Anyways in the related field of endeavor Chen et al. disclose:. When the control device receive a control command from the digital map to select a target, a rotating signal is transferred to control cameras to take photos at the target from different directions [0003]. The idea, of sending monitoring command to a remote camera from a terminal, is clearly disclosed by Chen et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Davis et al. with the teaching of Chen et al.  in order to monitor a large area by controlling cameras remotely (Chen et al. [0002]).

Claim 16. The non-transitory storage medium according to claim 15, the combination of Davis et al. and Chen et al. teaches,
wherein acquiring videos recorded by an imaging device of a vehicle and position of the vehicle (Davis et al.: read as Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018])  comprising: 
receiving the videos send by the imaging device of the vehicle (Davis et al.: read as vehicles are also capturing video, audio, and a variety of metadata from embedded sensors and real-time communications interfaces [0026]); 
receiving the position of the vehicle send by a navigation device of the vehicle (Davis et al.: read as include accurate with certainty date/time and location from a GPS receiver integrated into the recording device [0012]); 
extracting feature information from the videos, wherein the feature information comprising license plate number of at least one vehicle of the videos (Davis et al.: read as Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018]); and 
storing the videos, the extracted feature information, and the position of the vehicle into the database (Davis et al.: read as Once the metadata artifacts are captured and stored in one or more sets of databases [0024]).

Claim 17. The non-transitory storage medium according to claim 16, the combination of Davis et al. and Chen et al. teaches,
wherein extracting feature information from the videos comprising: 
searching for at least one key frame containing the feature information from the videos (Davis et al.: read as  …video camera can transmit a key-frame image [0013]...Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018]. Recognition of any of the listed items include frames including the desired feature.); and 
extracting the feature information from the at least one key frame (Davis et al.: read as …video camera can transmit a key-frame image [0013]...Once the metadata artifacts are captured and stored in one or more sets of databases [0024]. Metadata stored in the database must include the desired features and related information).

Claims 4-6, 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Davis et al. (US 20170277700 A1) and Chen et al. (US 20070296823 A1) in view of Zhang et al. (CN 109446921 A).

Claim 4. The method according to claim 2, the combination of Davis et al. and Chen et al. teaches,
wherein the dynamic monitoring command comprising a license plate number of an object vehicle to be monitored (Davis et al.: read as vehicles are also capturing video, audio, and a variety of metadata from embedded sensors and real-time communications interfaces [0026].) and a driving track of the object vehicle, the static monitoring command comprising an object to be monitored and monitoring content of the object (Chen et al.: When the control device receive a control command from the digital map to select a target, a rotating signal is transferred to control cameras to take photos at the target from different directions [0003]. Being able to zoom and change angle of the camera allows to continue monitoring as well as checking different parts of the object).
the combination of Davis et al. and Chen et al. does not explicitly disclose: a driving track of the object vehicle.
However, in the related field of endeavor Zhang et al. disclose: to form the driving track of criminal related personnel, and is sent to the police monitoring terminal for displaying (Zhang et al. English translation). The idea, of monitory the driving path, is clearly disclosed by Zhang et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Davis et al. and Chen et al. with the teaching of Zhang et al. in order for the police to effectively schedule the stop position of large vehicle demand and reduce traffic jam (Zhang et al. English translation).

Claim 5. The method according to claim 4, the combination of Davis et al., Chen et al. and Zhang et al. teaches,
wherein the method further comprising: 
searching for a license plate number of an object vehicle according to the dynamic monitoring command (Davis et al.: read as Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018]); 
searching for at least one video of the object vehicle having the license plate number (Davis et al.: read as Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018]); 
acquiring positions of the object vehicle of the at least one video (Davis et al.: read as Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018]); 
recording time information when the object vehicle appeared at the acquired positions (Davis et al.: read as Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018] … vehicles are also capturing video, audio, and a variety of metadata from embedded sensors and real-time communications interfaces); 
acquiring a driving track of the object vehicle by connecting the positions on a map according to the recorded time information (Zhang et al. (English translation): read as to form the driving track of criminal related personnel, and is sent to the police monitoring terminal for displaying); 
searching for an object imaging device which records a newly video shows the object vehicle based on a relational table, wherein the relational table comprising at least one video recorded by the imaging device and an identification number of the imaging device (Davis et al.: read as using metadata including location, date/time, case number, officer ID number, vehicle ID number, personal camera ID number, Incident number, license plate numbers, facial recognition results, key words, and other metadata to automatically associate multiple video, audio, and/or metadata recordings and artifacts to an Incident or an Event [0003); 
acquiring a current video from the object imaging device (Davis et al.: read as Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018] … vehicles are also capturing video, audio, and a variety of metadata from embedded sensors and real-time communications interfaces); 
determining whether the current video shows the object vehicle (Davis et al.: read as Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018] … vehicles are also capturing video, audio, and a variety of metadata from embedded sensors and real-time communications interfaces); and 
outputting all the videos shows the object vehicle which record by the searched imaging device and the driving track when the current video shows the object vehicle (Zhang et al. (English translation): read as to form the driving track of criminal related personnel, and is sent to the police monitoring terminal for displaying).

Claim 6. The method according to claim 4, the combination of Davis et al., Chen et al. and Zhang et al. teaches,
wherein the method further comprising: 
acquiring position of an object to be monitored according to the static monitoring command (Davis et al.: read as Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018] … vehicles are also capturing video, audio, and a variety of metadata from embedded sensors and real-time communications interfaces [0024]); 
searching for license plate numbers of vehicles within a preset range of the acquired position (Davis et al.: read as Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018] … vehicles are also capturing video, audio, and a variety of metadata from embedded sensors and real-time communications interfaces [0024]); 
acquiring videos recorded by imaging device of the vehicles according to the license plate numbers (Davis et al.: read as Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018] … vehicles are also capturing video, audio, and a variety of metadata from embedded sensors and real-time communications interfaces [0024]); 
recognizing the object to be monitored from the acquired videos (Davis et al.: read as Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018] … vehicles are also capturing video, audio, and a variety of metadata from embedded sensors and real-time communications interfaces [0024]); 
determining whether the object is normal by comparing a state of the recognized object with a first state of the object stored in the database (Zhang et al. (English translation): the police monitoring terminal is further used for providing a query interface according to the interface input user query from the remote server searches the corresponding identity information, or according to the identity information of the user in the inquiry interface input from the remote server searching the corresponding license.); 
determining that the object is normal when the state of the recognized object is the same as the first state of the object (Zhang et al. (English translation): the police monitoring terminal is further used for providing a query interface according to the interface input user query from the remote server searches the corresponding identity information, or according to the identity information of the user in the inquiry interface input from the remote server searching the corresponding license. A state and first state of the object are not clearly defined.); and 
determining that the object is abnormal when the state of the recognized object is different from the first state of the object (Zhang et al. (English translation): the police monitoring terminal is further used for providing a query interface according to the interface input user query from the remote server searches the corresponding identity information, or according to the identity information of the user in the inquiry interface input from the remote server searching the corresponding license. A state and first state of the object are not clearly defined.).

Claim 11. The computer device according to claim 9, the combination of Davis et al. and Chen et al. teaches,
wherein the dynamic monitoring command comprising a license plate number of an object vehicle to be monitored (Davis et al.: read as vehicles are also capturing video, audio, and a variety of metadata from embedded sensors and real-time communications interfaces [0026].) and a driving track of the object vehicle, the static monitoring command comprising an object to be monitored and monitoring content of the object (Chen et al.: When the control device receive a control command from the digital map to select a target, a rotating signal is transferred to control cameras to take photos at the target from different directions [0003]. Being able to zoom and change angle of the camera allows to continue monitoring as well as checking different parts of the object).
the combination of Davis et al. and Chen et al. does not explicitly disclose: a driving track of the object vehicle.
However, in the related field of endeavor Zhang et al. disclose: to form the driving track of criminal related personnel, and is sent to the police monitoring terminal for displaying (Zhang et al. English translation). The idea, of monitory the driving path, is clearly disclosed by Zhang et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Davis et al. and Chen et al. with the teaching of Zhang et al. in order for the police to effectively schedule the stop position of large vehicle demand and reduce traffic jam (Zhang et al. English translation).

Claim 12. The computer device according to claim 11, the combination of Davis et al., Chen et al. and Zhang et al. teaches,
wherein the at least one processor is further caused to: 
search for a license plate number of an object vehicle according to the dynamic monitoring command (Davis et al.: read as Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018]); 
search for at least one video of the object vehicle having the license plate number (Davis et al.: read as Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018]); 
acquire positions of the object vehicle of the at least one video (Davis et al.: read as Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018]); 
record time information when the object vehicle appeared at the acquired positions (Davis et al.: read as Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018] … vehicles are also capturing video, audio, and a variety of metadata from embedded sensors and real-time communications interfaces [0024]); 
acquire a driving track of the object vehicle by connecting the positions on a map according to the recorded time information (Zhang et al. (English translation): read as to form the driving track of criminal related personnel, and is sent to the police monitoring terminal for displaying); 
search for an object imaging device which records a newly video shows the object vehicle based on a relational table (Davis et al.: read as using metadata including location, date/time, case number, officer ID number, vehicle ID number, personal camera ID number, Incident number, license plate numbers, facial recognition results, key words, and other metadata to automatically associate multiple video, audio, and/or metadata recordings and artifacts to an Incident or an Event [0003), wherein the relational table comprising at least one video recorded by the imaging device and an identification number of the imaging device (Davis et al.: read as using metadata including location, date/time, case number, officer ID number, vehicle ID number, personal camera ID number, Incident number, license plate numbers, facial recognition results, key words, and other metadata to automatically associate multiple video, audio, and/or metadata recordings and artifacts to an Incident or an Event [0003); 
acquire a current video from the object imaging device (Davis et al.: read as using metadata including location, date/time, case number, officer ID number, vehicle ID number, personal camera ID number, Incident number, license plate numbers, facial recognition results, key words, and other metadata to automatically associate multiple video, audio, and/or metadata recordings and artifacts to an Incident or an Event [0003); 
determine whether the current video shows the object vehicle (Davis et al.: read as Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018]); and 
output all the videos shows the object vehicle which record by the searched imaging device and the driving track when the current video shows the object vehicle (Zhang et al. (English translation): read as to form the driving track of criminal related personnel, and is sent to the police monitoring terminal for displaying).

Claim 13. The computer device according to claim 11, the combination of Davis et al., Chen et al. and Zhang et al. teaches,
wherein the at least one processor is further caused to: 
acquire position of an object to be monitored according to the static monitoring command (Davis et al.: read as Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018] … vehicles are also capturing video, audio, and a variety of metadata from embedded sensors and real-time communications interfaces [0024]); 
search for license plate numbers of vehicles within a preset range of the acquired position (Davis et al.: read as Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018] … vehicles are also capturing video, audio, and a variety of metadata from embedded sensors and real-time communications interfaces [0024]); 
acquire videos recorded by imaging device of the vehicles according to the license plate numbers (Davis et al.: read as Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018] … vehicles are also capturing video, audio, and a variety of metadata from embedded sensors and real-time communications interfaces [0024]); 
recognize the object to be monitored from the acquired videos (Davis et al.: read as Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018] … vehicles are also capturing video, audio, and a variety of metadata from embedded sensors and real-time communications interfaces [0024]); 
determine whether the object is normal by comparing a state of the recognized object with a first state of the object stored in the database (Zhang et al. (English translation): the police monitoring terminal is further used for providing a query interface according to the interface input user query from the remote server searches the corresponding identity information, or according to the identity information of the user in the inquiry interface input from the remote server searching the corresponding license. A state and first state of the object are not clearly defined.); 
determine that the object is normal when the state of the recognized object is the same as the first state of the object (Zhang et al. (English translation): the police monitoring terminal is further used for providing a query interface according to the interface input user query from the remote server searches the corresponding identity information, or according to the identity information of the user in the inquiry interface input from the remote server searching the corresponding license. A state and first state of the object are not clearly defined.); and 
determine that the object is abnormal when the state of the recognized object is different from the first state of the object (Zhang et al. (English translation): the police monitoring terminal is further used for providing a query interface according to the interface input user query from the remote server searches the corresponding identity information, or according to the identity information of the user in the inquiry interface input from the remote server searching the corresponding license. A state and first state of the object are not clearly defined.).

Claim 18. The non-transitory storage medium according to claim 16, the combination of Davis et al. and Chen et al. teaches,
wherein the dynamic monitoring command comprising a license plate number of an object vehicle to be monitored (Davis et al.: read as vehicles are also capturing video, audio, and a variety of metadata from embedded sensors and real-time communications interfaces [0026].) and a driving track of the object vehicle, the static monitoring command comprising an object to be monitored and monitoring content of the object (Chen et al.: When the control device receive a control command from the digital map to select a target, a rotating signal is transferred to control cameras to take photos at the target from different directions [0003]. Being able to zoom and change angle of the camera allows to continue monitoring as well as checking different parts of the object).
the combination of Davis et al. and Chen et al. does not explicitly disclose: a driving track of the object vehicle.
However, in the related field of endeavor Zhang et al. disclose: to form the driving track of criminal related personnel, and is sent to the police monitoring terminal for displaying (Zhang et al. English translation). The idea, of monitory the driving path, is clearly disclosed by Zhang et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Davis et al. and Chen et al. with the teaching of Zhang et al. in order for the police to effectively schedule the stop position of large vehicle demand and reduce traffic jam (Zhang et al. English translation).

Claim 19. The non-transitory storage medium according to claim 18, the combination of Davis et al., Chen et al. and Zhang et al. teaches,
wherein the method further comprising: 
searching for a license plate number of an object vehicle according to the dynamic monitoring command (Davis et al.: read as Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018]); 
searching for at least one video of the object vehicle having the license plate number (Davis et al.: read as Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018]); 
acquiring positions of the object vehicle of the at least one video (Davis et al.: read as Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018]); 
recording time information when the object vehicle appeared at the acquired positions (Davis et al.: read as Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018] … vehicles are also capturing video, audio, and a variety of metadata from embedded sensors and real-time communications interfaces [0024]); 
acquiring a driving track of the object vehicle by connecting the positions on a map according to the recorded time information (Zhang et al. (English translation): read as to form the driving track of criminal related personnel, and is sent to the police monitoring terminal for displaying); 
searching for an object imaging device which records a newly video shows the object vehicle based on a relational table (Davis et al.: read as using metadata including location, date/time, case number, officer ID number, vehicle ID number, personal camera ID number, Incident number, license plate numbers, facial recognition results, key words, and other metadata to automatically associate multiple video, audio, and/or metadata recordings and artifacts to an Incident or an Event [0003), wherein the relational table comprising at least one video recorded by the imaging device and an identification number of the imaging device (Davis et al.: read as using metadata including location, date/time, case number, officer ID number, vehicle ID number, personal camera ID number, Incident number, license plate numbers, facial recognition results, key words, and other metadata to automatically associate multiple video, audio, and/or metadata recordings and artifacts to an Incident or an Event [0003); 
acquiring a current video from the object imaging device (Davis et al.: read as using metadata including location, date/time, case number, officer ID number, vehicle ID number, personal camera ID number, Incident number, license plate numbers, facial recognition results, key words, and other metadata to automatically associate multiple video, audio, and/or metadata recordings and artifacts to an Incident or an Event [0003); 
determining whether the current video shows the object vehicle (Davis et al.: read as Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018]); and 
outputting all the videos shows the object vehicle which record by the searched imaging device and the driving track when the current video shows the object vehicle (Zhang et al. (English translation): read as to form the driving track of criminal related personnel, and is sent to the police monitoring terminal for displaying).

Claim 20. The non-transitory storage medium according to claim 18, the combination of Davis et al., Chen et al. and Zhang et al. teaches,
wherein the method further comprising: 
acquiring position of an object to be monitored according to the static monitoring command (Davis et al.: read as Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018] … vehicles are also capturing video, audio, and a variety of metadata from embedded sensors and real-time communications interfaces [0024]); 
searching for license plate numbers of vehicles within a preset range of the acquired position (Davis et al.: read as Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018] … vehicles are also capturing video, audio, and a variety of metadata from embedded sensors and real-time communications interfaces [0024]); 
acquiring videos recorded by imaging device of the vehicles according to the license plate numbers (Davis et al.: read as Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018] … vehicles are also capturing video, audio, and a variety of metadata from embedded sensors and real-time communications interfaces [0024]); 
recognizing the object to be monitored from the acquired videos (Davis et al.: read as Plate Recognition systems that capture video, audio, license plate number, location, date/time, and other metadata as part of a system used to collect and document facts related to a public safety incident [0018] … vehicles are also capturing video, audio, and a variety of metadata from embedded sensors and real-time communications interfaces [0024]); 
determining whether the object is normal by comparing a state of the recognized object with a first state of the object stored in the database (Zhang et al. (English translation): the police monitoring terminal is further used for providing a query interface according to the interface input user query from the remote server searches the corresponding identity information, or according to the identity information of the user in the inquiry interface input from the remote server searching the corresponding license. A state and first state of the object are not clearly defined.); 
determining that the object is normal when the state of the recognized object is the same as the first state of the object (Zhang et al. (English translation): the police monitoring terminal is further used for providing a query interface according to the interface input user query from the remote server searches the corresponding identity information, or according to the identity information of the user in the inquiry interface input from the remote server searching the corresponding license. A state and first state of the object are not clearly defined.); and 
determining that the object is abnormal when the state of the recognized object is different from the first state of the object (Zhang et al. (English translation): the police monitoring terminal is further used for providing a query interface according to the interface input user query from the remote server searches the corresponding identity information, or according to the identity information of the user in the inquiry interface input from the remote server searching the corresponding license. A state and first state of the object are not clearly defined.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646